Citation Nr: 0208295	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  98-20 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), and if so, whether service connection 
for this disorder is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel





INTRODUCTION


The veteran had active service from May 1970 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 and later rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which denied a claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD) as not well grounded.

In November 1995, the veteran submitted a letter that did not 
state any disagreement with the rating decision. The veteran 
was notified of this determination and of his appellate 
rights, but did not appeal, thus the denial became final. See 
38 C.F.R. §§ 20.302, 20.1103 (1995).

In a February 1998 rating decision, the RO denied service 
connection, and failed to address the finality of the prior 
decision.  The veteran filed a notice of disagreement in 
October 1998, and after issuance of the statement of the case 
later that month, perfected an appeal in November 1998.  He 
requested a hearing before the Board.

Although the RO, in effect, reopened and re-adjudicated the 
veteran's claim of service connection, the United States 
Court of Appeals for Veterans Claims (Court) has made it 
clear that even if an RO makes an initial determination to 
reopen a claim, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108 and 7104(b), to review the RO's preliminary decision 
in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  
Thus, the Board has recharacterized the issue as reflected on 
the preceding page.

The veteran was notified in February 2002 of a hearing before 
the Board scheduled for June 2002, but failed to appear.  
Since there has been no motion filed or granted for a 
postponement or a new hearing, the Board will proceed with 
the processing of the case as if the request for hearing has 
been withdrawn.  See 38 C.F.R. § 20.704(d)(2001).


FINDINGS OF FACT

1. By an unappealed July 1995 RO rating decision, service 
connection for PTSD was denied.  

2. Since the July 1995 RO decision, VA has received evidence 
not previously of record that is relevant to the claim, 
and so significant that it must be considered in order to 
fairly decide the merits of the claim.

3. All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained and associated with the 
claims file.

4. The veteran did not participate in combat during his 
military service.

5. There is no credible supporting evidence of in-service 
stressors supporting the diagnosis of post-traumatic 
stress disorder.



CONCLUSIONS OF LAW

1. The unappealed July 1995 RO rating decision, denying 
service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1995).

2. New and material evidence has been submitted for the 
purpose of reopening the claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. §§ 5108, 7104 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.156(a), 3.303 (2001).

3. PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102 3,.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.  He 
contends that he had combat stressors in service that 
establish a link to his current disability.  

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).

The Board notes that by virtue of the rating decisions, 
statement of the case, and supplemental statements of the 
case, as well as other notices issued during the pendency of 
the appeal, including a specific VCAA notice dated in 
February 2001, the veteran and his representative have been 
advised of the laws and regulations governing the claim, and 
the basis for denial of the claim.  Hence, the veteran has 
been notified of what is needed to substantiate the claim, as 
well as what evidence he needs to provide and what evidence 
VA will attempt to obtain for him.

Accordingly, adjudication of this appeal, without remand to 
the RO for further consideration under the new law, poses no 
risk to the veteran.  In addition, since the RO has 
considered the claim on its merits, the Board may do so 
without prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  See also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (to the same 
effect).


I.  Finality/New and Material Evidence

Appellate review is initiated by a notice of disagreement 
(NOD).  38 U.S.C.A. § 7105(a).  A NOD is a written expression 
of disagreement with an adjudicative decision filed with the 
RO within one year of the date that notice of the decision 
was mailed to the claimant. 38 U.S.C.A. § 7105(b); Gallegos 
v. Gober, 14 Vet. App. 50, 53-4 (2000); 38 C.F.R. §§ 20.201, 
20.300, 20.301(a), 20.302(a).  The Board notes that although 
the veteran submitted a letter in November 1995, the letter 
cannot be construed as an NOD because it does not express 
disagreement with the July 1995 rating decision, thus the 
July 1995 decision became final. See 38 C.F.R. §§ 20.302, 
20.1103 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that even if an RO makes an initial 
determination to reopen a claim, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104(b), to review the RO's 
preliminary decision in that regard.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).

The question now presented is whether new and material 
evidence has been submitted since the August 2001 Board 
decision.  38 C.F.R. § 3.156(a) (2001); Manio, supra.  For 
evidence to be deemed new, it must not be cumulative or 
redundant; to be material, it must bear directly and 
substantially upon the specific matter under consideration 
(here, whether it shows that the veteran has PTSD due to an 
incident of service).  A determination by VA that information 
constitutes "new and material evidence" means that the new 
information is significant enough, either by itself or in 
connection with evidence already of record, that it must be 
considered in order to fairly decide the merits of a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
notes that the revised regulations under 38 C.F.R. § 3.156(a) 
only apply to claims to reopen received on or after August 
29, 2001, and are thus inapplicable to the present claim, 
which was received in August 2000.

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Finally, if new and material evidence has been presented, the 
Board may then proceed to evaluate the merits of the claim, 
but only after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5103A (West Supp. 2001) has been fulfilled.

The evidence submitted since the RO's denial in February 1995 
includes VA outpatient medical records showing a diagnosis of 
PTSD, and ongoing treatment in a VA PTSD clinic; statements 
from the veteran asserting stressors of being depth charged 
while in submarine maneuvers during military service; letters 
from ESG and the Department of the Navy regarding 
verification of the asserted stressors; and VA outpatient 
treatment reports from March 1995 to February 1996, as well 
as various records of treatment in VA PTSD clinic.

The Board finds that the evidence is certainly new, as it was 
not of record at the time of the RO's July 1995 rating 
decision, and is not cumulative or redundant.  It is material 
because it may provide additional support for the veteran's 
assertion that his PTSD is related to an incident of service.  
Therefore the new evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge, supra.

Having determined that new and material evidence has been 
added to the record since the RO's July 1995, the veteran's 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

II. Service Connection for PTSD

Service connection is in effect for neurodermatitis and 
history of histoplasmosis effective from August 1984.  VA and 
private medical reports show that the veteran was treated and 
evaluated for various conditions after service.  These 
records do not show the presence of any psychiatric disorder, 
complaint or treatment until the mid 1990's, almost twenty 
years after service.  The more salient medical reports with 
regard to the claim being considered in this appeal are 
discussed below.

Service personnel and medical records (SMRs) contain no 
indication that the veteran had any combat service.  On 
induction examination in May 1970, no psychiatric 
abnormalities were noted.

The veteran was hospitalized in November 1973.  On mental 
status examination, he was noted as alert, cooperative, 
without evidence of neurosis, psychosis, or disabling 
character pathology.  There was evidence of difficulty in 
dealing with anger and frustration.  Physical examination was 
unremarkable except for maculopapular rash with varying 
amounts of scaling, and positive skin test for 
histoplasmosis.  He was placed on Rehab status, and during 
counseling sessions, he was treated for anger and 
frustration.  Diagnosis was eczema, neurodermatitis, chronic, 
moderate, manifested by maculopapular scaling dermatitis in 
the areas described.
After an April 1974 Medical Board Examination Report showing 
findings of neurodermatitis with exacerbations secondary to 
sub duty, he was discharged in August 1974.  No complaints, 
diagnoses or symptoms of PTSD like symptoms were noted.

Post separation VA medical records show no diagnoses, 
treatment or complaints of a psychiatric disorder.  June 1975 
VA examination shows complaints of skin rash.  April 1977 VA 
examination shows complaints of worsening skin rash.  No 
psychiatric symptoms are asserted or claimed by the veteran.  
In May and June 1978, the veteran requested examination by a 
psychiatrist for reevaluation of his service-connected 
neurodermatitis, asserting a worsening of the condition.

In March 1995, the veteran submitted a statement alleging 
that he has nightmares of his military submarine experiences.  
He reported that he was scheduled for PTSD clinic.  In June 
1995, he submitted letters from his wife, mother, and aunt 
describing numerous psychiatric symptoms, and attributing 
them to his military service; and records showing treatment 
for his skin condition.

A March 1995 VA outpatient treatment note shows the veteran 
presented for evaluation of rash, insomnia, nightmares and 
high blood pressure, and also reported 22 years of PTSD, 
nightmares, and dermatological manifestations, and requested 
PTSD evaluation and follow up.  No suicidal or homicidal 
tendencies were noted.

A June 1995 post-service chronology from the veteran asserts 
that beginning in 1975 and continuing into the 1990's, 
pressures on the job, in his studies, and emotional and 
marital stress worsened his skin condition.  In another 
statement, he asserted that while on patrol in the 
Mediterranean sea in 19772, his submarine was attacked with 
depth charges from a Russian vessel.  He asserted that as a 
result of this encounter he developed psychiatric symptoms 
such as a rash, insomnia, recurring nightmares, and various 
enumerated symptoms.

In a December 1995 PTSD clinic screening note, he gave a 
history of PTSD symptoms for the past 23 years since 
submarine duty in military service, and recounted a depth 
charge attack. The examiner noted that the veteran was 
initially evaluated for PTSD in April 1995, and his past 
medical history was remarkable for neurodermatitis since 1973 
with flare-ups.  Diagnosis was PTSD, severe, depression, 
alcohol abuse in remission, neurodermatitis, and a GAF of 50.

In October 1996, the RO requested verification of the 
asserted stressors from the United States Army Joint 
Services, Environment Support Group (ESG), and included in 
its request the dates of active service, ship assignment, and 
the year, 1972, during which the veteran asserted his 
submarine was attacked.

In a November 1997 letter, ESG/USASCRUR confirmed that the 
submarine was on patrol in the Mediterranean in 1972.  
However, the history of the vessel did not state that it 
suffered any depth charge attacks as asserted by the veteran.

In December 1997, in a further attempt to verify the 
veteran's assertions, the RO requested verification from the 
Department of the Navy, Chief of Naval Operations, enclosing 
information on the veteran's military service, and the 
response from ESG/USASCRUR.  The RO also advised the veteran 
to write for verification of his stressor, in order to 
expedite the request.  By letter of March 1998, the veteran 
also requested stressor verification from the Department of 
the Navy.

In a February 2001 letter, the Department of the Navy, Office 
of the Chief of Naval Operations, indicated that review of 
the patrol report and government records of the submarine to 
which the veteran was assigned showed no record of any depth 
charge attacks in the Mediterranean in 1972, and the 
stressors were unconfirmed.

By rating decision of February 1998, the RO reopened and 
denied the claim for service connection for PTSD.  The 
veteran filed a notice of disagreement dated September 1998, 
and after issuance of statement of the case in October 1998, 
perfected an appeal in November 1998, requesting a BVA 
hearing.

Finally, the veteran submitted a statement dated March 2001, 
in which he reiterated his stressors, and asserted that they 
caused his nervous disorder which manifested itself 
physically in the form of a severe skin rash, among other 
things.  He reiterated that this disorder appeared intensely 
and violently, and that he has suffered from it since that 
time.  He asserted a relationship between his PTSD and 
military service.

Analysis

Duty to Assist

The Board is satisfied that all relevant facts regarding the 
service connection claim have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2001).

In this regard, the Board notes that during the course of 
this appeal the RO obtained all pertinent VA and private 
treatment records identified by the veteran.  In regards to 
providing the veteran with a VA examination or obtaining a 
medical opinion, the Board finds that such is not necessary 
to decide the claims.

Accordingly, adjudication of this appeal, without remand to 
the RO for further consideration under the new law, poses no 
risk to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (to the same effect).

Service connection will be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD generally requires (1) medical 
evidence diagnosing the condition, in accordance with certain 
standards, (2) credible supporting evidence that the claimed 
in-service stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay statements alone may establish 
occurrence of the claimed in-service stressor, in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service.  38 C.F.R. § 3.304(f).  Where, however, VA 
determines that the veteran did not engage in combat, or was 
not a POW, or the claimed stressor is not related to combat 
or POW experiences, the veteran's lay statements, by 
themselves, will not be enough to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records or other credible evidence which corroborate 
the stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d),(f); Gaines v. West, 11 Vet. App. 353, 357-358 
(1998).  Any current PTSD diagnosis should comply with the 
Fourth Edition of the Diagnostic and Statistical Manual of 
Mental Disorders, 1994 (DSM-IV); See 38 C.F.R. § 4.130, which 
reflects a subjective stressor standard.  See also, Cohen v. 
Brown, 10 Vet. App. 128, 140 (1997).  The sufficiency of a 
stressor is, accordingly, a clinical determination for the 
examining mental health professional.

The veteran essentially claims he is entitled to service 
connection for PTSD, which he alleges began in 1973 in 
service as a result of a depth charge attack upon his 
submarine.

The Board notes that service personnel and medical records do 
not indicate the veteran engaged in combat with the enemy 
while in service, although the veteran alleges that he 
engaged in combat with the enemy while in service.  After 
consideration of all the evidence, including the veteran's 
statements and testimony, and responses from ESG and the 
Department of Naval Operations whose records do not 
corroborate any such incident for the named submarine in 1972 
maneuvers, the Board finds that the preponderance of the 
evidence shows that the veteran did not engage in combat with 
the enemy while in service.

Since the veteran did not engage in combat while in service, 
there must be credible supporting evidence, other than his 
own statements, to support his alleged in-service stressors 
in order to link any PTSD or  mental condition that may be 
present to an incident of service.  Statements and testimony 
from the veteran alone cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Nor can the after-
the-fact medical nexus diagnosis of PTSD serve to support the 
actual occurrence of the in-service stressor Moreau v. Brown, 
9 Vet. App. 389 (1996).

A careful review of the service medical records shows there 
were no complaints, diagnoses or treatment of depression or 
any other psychiatric disorder while in service.  The veteran 
was inducted with no mental abnormalities.  Mental status 
notes at the April 1974 Medical Board examination noted no 
evidence of neurosis, psychosis, or disabling character 
pathology.  He was discharged on the recommendation of a 
medical board, based on findings of neurodermatitis, and no 
psychiatric diagnoses were noted.  Although he was treated 
for his skin disorder and also obtained counseling for anger 
during treatment while in military service, the SMRs show no 
psychiatric disorders.

From discharge in 1974 to some 20 years later in 1995, the 
veteran never asserted any psychiatric symptomatology, or for 
that matter, any of the stressors now claimed.

The veteran has submitted lay statements, and his own 
statements, to the effect that his PTSD began in service in 
1973, after a depth charge attack.  However, laypersons are 
not competent to give medical opinions on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Neither are lay statements of causation, medical 
diagnosis, or medical opinion, binding on the Board.  See 
also Pearlman v. West, 11 Vet. App. 443, 447 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board notes that the veteran points to his psychiatrist's 
statements which essentially recount the veteran's reports of 
occurrence of stressors and onset of PTSD in military 
service.  However, the physician's letter merely reports what 
the veteran said, and any opinion of an examiner in this 
instance would necessarily be based entirely on the veteran's 
self-reported history.  The Board is not bound to accept a 
medical opinion many years after service when an examiner 
relies on history provided solely by the veteran.  See Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1996).

The stressors are rebutted by records of both ESG/USASCRUR 
and the Department of the Navy, Office of the Chief of Naval 
Operations, regarding the submarine's activities during 1972.  
Thus the Board finds that the probative weight of the 
veteran's statements concerning the depth charge attack are 
outweighed by the complete lack of documentation in the 
service records, and rebuttal evidence from the service 
department.

In conclusion, the Board finds that there is no credible 
supporting evidence of the stressors upon which to base the 
current diagnosis of PTSD.  Therefore, service connection 
must be denied.  38 C.F.R. § 3.304(f).

The preponderance of the evidence is against the veteran's 
claim for service connection for this condition, and the 
claim is denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

